Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that distinctness between combination and subcombination pursuant to MPEP 806.05(a) has not been established.  This is not found persuasive because the instant application was filed as a national stage under 35 USC 371 therefor U.S. restriction practice does not apply. MPEP 806.05(a) applies to U.S. restriction practice.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, the limitation “at least one alkaline earth oxide selected from the group consisting of MgO, CaO, SrO and BaO” is considered to render the claim indefinite because it allows CaO to be optional while in the claim the amount is greater than zero.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,6,8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al (4,788,165).
	Fong et a teach a glass composition where example 9 includes in mole %:
SiO2 65.49, B2O3 17.7, CuO 7.87, Al2O3 7.24, Li2O 1.1, K2O .35 CaO 1.18. The claims are anticipated.
With respect to claim 3 no other redox agents are included. 
With respect to claim 6 the CuO content is 7.87 mole%
With respect to clam 8 the B2O3 content is 17.7 mole %.
With respect to the properties of claims 9-14, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). See MPEP 2112.01 (II.).

The SU document teaches a glass composition including in mole% in example 1:
SiO2 55.62, CuO 1.62, Al2O3 8.61, MgO 11.38, CaO 11.4, Fe2O3 1.37, MnO 10.19 and Cr2O3 .17.
With respect to claim 2, MgO is 11.38%.
With respect to claim 3, no other redox agents are present.
With respect to claims 6 and 7, CuO is present in an amount of 1.62%.
With respect to claim 16, B2O3 is not present.
With respect to the properties of claims 9-14, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). See MPEP 2112.01 (II.).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach or fairly suggest a glass composition as set forth in claim 1 further including colloidal Cu.
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
02/18/2022